            Case 2:12-cv-05244-DS Document 176 Filed 03/12/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LORI S. MOTT, VICTORIA BATES, CYNTHIA
COTTEN, SUSAN GIBBS, SUSAN MOORE, and                            CIVIL ACTION
JUDY RATLIFF, on behalf of themselves and all
others similarly situated,
                                                                 No. 2:12-CV-05244

                                    Plaintiffs,
                            v.

DRIVELINE RETAIL MERCHANDISING INC., a
Corporation,
                                    Defendant.


             ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR
                   COLLECTIVE ACTION CERTIFICATION AND
               PRELIMINARY SETTLEMENT AGREEMENT APPROVAL


       AND NOW, this                   day of                         , 2020, upon consideration of

Plaintiffs’ Unopposed Motion for Collective Action Certification and Preliminary Settlement

Agreement Approval, for settlement purposes only, the Court grants Plaintiffs’ Motion and

ORDERS as follows:

       1.       This Matter is preliminarily certified as a collective action under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 216(b);

       2.       The Parties’ Stipulation of Settlement and Release of Claims (the “Settlement

Agreement”) is preliminarily approved as a fair and reasonable resolution of a bona fide dispute

over FLSA provisions that does not impermissibly impede implementation of the FLSA;




                                                  1
            Case 2:12-cv-05244-DS Document 176 Filed 03/12/20 Page 2 of 4




             3. For settlement purposes only, the Settlement Classes shall be defined as follows:

       “Settlement Class A” (1,047 Members)

      All persons employed by Driveline from September 12, 2009 to August 28, 2014
who were paid for working more than one hundred twenty (120) hours while classified as
a Merchandiser, Master Merchandiser or Master Merchandiser/Area Coordinator, and
who executed a “Consent to Join” form that Class Counsel filed with the Court, and:

       1)     Were required to perform work on Driveline’s behalf prior to visiting
       assigned locations and after visiting assigned locations each workday; and/or,
       2)     Were required to drive from one location to another on Driveline’s behalf
       during a workday; and,
       3)       Were either deposed by Driveline; and/or,
       4)    Completed and returned the Class Member Questionnaire sent by Class
       Counsel to each member of the conditionally certified class.

       “Settlement Class B” (94 Members)

      All persons employed by Driveline from September 12, 2009 to August 28, 2014
who were paid for working more than one hundred twenty (120) hours while classified as
a Merchandiser, Master Merchandiser or Master Merchandiser/Area Coordinator, and
who executed a “Consent to Join” form that Class Counsel filed with the Court, and:
       1)     Were required to perform work on Driveline’s behalf prior to visiting
       assigned locations and after visiting assigned locations each workday; and/or,
       2)     Were required to drive from one location to another on Driveline’s behalf
       during a workday; and,
       3)       Were either deposed by Driveline; and/or,
       4)    Completed and returned the Class Member Questionnaire sent by Class
       Counsel to each member of the conditionally certified class; and,
       5)      Participated in and received a settlement award in the FLSA collective
       action lawsuit entitled Roth v. Driveline Retail Merchandising, Inc. Case No.
       LACV053906, State of Iowa District Court, or participated in and received a
       settlement award in the FLSA collective action lawsuit entitled Parmalee v.
       Driveline Retail Merchandising, Inc., Case No. 14CEOG01131, State of
       California, County of Fresno.

       4.       Plaintiffs Lori S. Mott, Cynthia Cotten, Susan Gibbs, Susan Moore, and Judy

Ratliff are preliminarily approved as Representatives of the Settlement Class;

       5.       Paul, Reich & Myers, P.C. are preliminarily approved as Class Counsel;
                                                 2
            Case 2:12-cv-05244-DS Document 176 Filed 03/12/20 Page 3 of 4




       6.       The Angeion Group is preliminarily approved as Settlement Administrator, and

the costs of settlement administration are preliminarily approved;

       7.       The Notice of Settlement and Release, the Release of Claims Form, and the

Exclusion/Opt-Out Form, which are attached to Plaintiffs’ Memorandum of Law as Exhibits 7,

8, and 9, are approved and shall be sent out pursuant to the terms of the Settlement Agreement;

       8.       On or before April 15, 2020, this Court will rule upon the unopposed motion for

settlement approval. Should this Court grant the motion, the following schedule will apply:

                   a. Within seven days (7) of the grant of the motion, or by April 22, 2020,

                       whichever is earlier, Plaintiffs’ counsel will provide the settlement

                       administrator with contact information and settlement calculation

                       formulas;

                   b. Within fourteen (14) days of the completion of Paragraph 8a above, or by

                       May 6, 2020, whichever is earlier, the settlement administrator will mail

                       each class member the Notice of Settlement, and Release of Claims Form

                       & Exclusion/Op-Out Form;

                   c. Within 42 days of the completion of Paragraph 8b above, or by June 17,

                       2020, whichever is earlier, any class member who objects to the

                       settlement shall file objections in writing, documents that the objector

                       wishes to present and notice of intent to appear at the Final Approval

                       Hearing;

                   d. Within fourteen (14) days of the completion of Paragraph 8c above, or by

                       July 1, 2020, whichever is earlier, Class Counsel shall provide


                                                 3
             Case 2:12-cv-05244-DS Document 176 Filed 03/12/20 Page 4 of 4




                         Defendant’s counsel all filed Releases, Exclusion/Opt-Out Forms and

                         Objections;

                     e. Within 28 days of the completion of Paragraph 8d above, or by July 29,

                         2020, whichever is earlier, Plaintiff’s Counsel shall file the Motion for

                         Final Settlement Approval together with a Motion for Approval of Costs

                         and Attorney Fees;

        9.       This Court will hold the Final Settlement Approval Hearing on or before

September 2, 2020 at the U.S. Courthouse, 601 Market Street, Philadelphia, PA 19106.1

                                                   BY THE COURT:



                                                   David R. Strawbridge
                                                   United States Magistrate Judge




        1
          Depending upon the circumstances surrounding the response to the coronavirus pandemic, the Court may
make provisions for Objectors to attend the hearing by video conference.


                                                       4
